Citation Nr: 1111526	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether the reduction in the evaluation for the Veteran's service-connected depressive disorder, not otherwise specified, from 70 percent to 30 percent as of April 1, 2006, was proper.

2.  Whether the termination of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) as of April 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran requested a Board central office hearing in his September 2007 Substantive Appeal.  Previous documentation of record, from July 2006, confirms that he had been in jail since November 2005 and had been sentenced to nine years in prison.  A central office hearing was scheduled for January 2008.  In December 2007, the Veteran notified the Board that he would remain incarcerated for manslaughter for the next seven years and requested a postponement.  Given the infeasibility of rescheduling a hearing in Washington, DC, while the Veteran is incarcerated in Maine, and as his appeal is being granted in full, no further efforts will be expended to afford the Veteran a central office hearing.  38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  The Veteran's 70 percent evaluation for depressive disorder, not otherwise specified, and TDIU rating were predicated on the findings from a May 2000 VA examination report; those ratings were effectuated as of May 2, 2000.

2.  The evidence upon which the reduction from 70 percent to 30 percent for depressive disorder, not otherwise specified, and the termination of TDIU were predicated as of April 1, 2006, does not demonstrate sustained improvement.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent evaluation for depressive disorder, not otherwise specified, as of April 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.71a, Diagnostic Code 9434 (2010).

2.  The criteria for restoration of TDIU as of April 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, given the Board's fully favorable disposition of the benefits sought (restoration of the previously assigned ratings) on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's depressive disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  That code section utilizes the General Rating Formula for Mental Disorders.  Under such formula, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  

The highest available rating, 100 percent, is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Furthermore, a total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a).  Under this section, it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those upon which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement (e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc.), will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, although material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The provisions of 38 C.F.R. § 3.344(c) do, however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. at 595.

III.  Factual background

In an August 1997 rating decision, the RO granted service connection for depressive disorder, not otherwise specified, as part of the service-connected disability of a lymphatic condition of the right leg, with the single disability evaluated as 30 percent disabling, effective April 1975.  The RO assigned a separate 30 percent evaluation for depressive disorder, not otherwise specified, as of January 1997 in a March 1998 rating decision.

In May 2000, the Veteran underwent a VA psychiatric examination, during which he reported last working three years earlier.  He reported that, without alcohol for tranquilizing, he was unable to speak to or be around people.  He described suicidal thoughts in the past but noted that he never seriously considered it.  Also, he reported three panic attacks in the last five years and was described as depressed and anxious.  Other symptoms included sleep only three to four hours per night and obsessive behavior.  Axis I diagnoses included depression with anxiety not otherwise specified, probably related to his injury and certainly beginning in service; and alcohol abuse in the past.  A Global Assessment of Functioning (GAF) score of 38 was assigned.  The examiner noted that the Veteran avoided his friends; was unable to work; and had impairments in the areas of work, judgment, and mood.

Based upon these examination findings, the RO increased the evaluation for the Veteran's depressive disorder, not otherwise specified, to 70 percent as of May 2, 2000.  Also, following a September 2000 application, the RO awarded TDIU as of May 2, 2000 in a September 2000 rating decision.  

Evidence received since the aforementioned rating decisions includes VA treatment records dated from June 2000 to November 2005, as well as a June 2005 VA psychiatric examination report.  

Treatment records from January and May of 2005 indicate a GAF score of 73, with the Veteran reporting doing well on his current medical regimen, keeping an irregular sleeping schedule (i.e., working at night and sleeping on and off during the day), and "buying, swapping, and grading comic books."  The May 2005 treatment record indicates that he was in full remission of alcohol dependence but was taking "a variety of psychoactive substances including nicotine, narcotic, caffeine, antidepressant, and tranxene and requesting increase to [phencyclidine] for pain medications."  He was exhibiting symptoms of a possible substance-induced disorder, with mood disturbance by history.

The report of the Veteran's June 2005 VA psychiatric examination indicates that he had not worked "in two years" and at that time he stated that he was not able to work."  The examiner noted that the Veteran "uses comic books as a hobby" and "there is no income from it," although previous documentation indicated that there was income from a comic book business.  Upon examination, the Veteran was quite irritable.  It was "clear" that he was somewhat manipulative in making threats, "that if he were to lose his Compensation, that he would probably kill himself."  He did deny being "seriously suicidal."  He constantly made threats about drinking or hurting himself when he did not seem to get what he wanted.  While "not suicidal actively," he "did make threats again, if he does not receive his compensation."  As to memory, he was able to recall two out of three items and could remember the recent presidents.  His insight was extremely poor, and his judgment was poor.

The examiner diagnosed major depressive disorder, recurrent and mild.  A GAF score of 65 was assigned.  The examiner indicated that this score was assigned on the basis that the Veteran did have some meaningful interpersonal relationships with his daughter and mother.  He did not do well in social situations, but the examiner suspected that this was more related to his personality disorder than his depressive disorder.  There were discrepancies in his stating that he was not able to work; on review of his notes, he had reported that he was working in a comic book business.  The examiner went on to state that the Veteran "has not been able to hold a job," and it was not clear whether this was more related to his personality disorder.

In July 2005, the RO proposed reducing the evaluation for the Veteran's depressive disorder, not otherwise specified, to 30 percent.  In a September 2005 letter, the Veteran was informed of the proposed action, including in regard to entitlement to TDIU, and was notified of his rights to request a personal hearing and to submit additional evidence.  In October 2005, he requested a hearing.

Additional VA outpatient treatment records were received by the RO in November 2005 and call into question the symptoms and severity of the Veteran's service-connected disability.  A June 2005 record indicates that he had recently begun drinking again and had "horrible" nightmares about his previous job with the post office.  He was noted to be under significant stress regarding his current occupational situation and was "at risk of harm to self as he has relapsed and begun drinking again after 11 year sobriety."  By September 2005, the Veteran reported having seven to nine beers daily for the past month.  Later in the same month, he described his mood as being "like an emotional roller coaster."  By October 2005, he described being sober from all prescribed and street substances, including alcohol, and was without symptoms of depression, anxiety, withdrawal, posttraumatic stress disorder, and psychosis.  Later in the same month, however, he reported being "stressed about his benefits," and further assessment for depression was recommended.  Records from November 2005 indicate that he was again drinking, and a "[l]ast GAF Score" of 43 on November 15, 2005, was noted.  

The Veteran was subsequently scheduled for a pre-determination hearing in January 2006, but he failed to report for that hearing.  A memorandum from his representative on the following day indicates that he was not able to attend, according to his ex-wife, because he was incarcerated. 

In a January 2006 rating decision, the RO reduced the evaluation for depressive disorder, not otherwise specified, to 30 percent and also discontinued entitlement to TDIU.  Both actions were effectuated as of April 1, 2006.  The current appeal arose from this decision.

IV.  Analysis

As a preliminary matter, the Board notes that the September 2005 notification letter as to the proposed reduction met the requirements of 38 C.F.R. § 3.105(e).  Specifically, the Veteran was informed of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  He did, in fact, request a hearing but did not report for the scheduled hearing in January 2006 on account of his incarceration.

In considering the propriety of the actions taken by the RO in January 2006 and effectuated as of April 1, 2006, however, the Board is cognizant that both the underlying disability evaluation for depressive disorder and the TDIU rating had been in effect since May 2, 2000, which is more than five years.  Accordingly, any reduction actions must meet the more stringent requirements of 38 C.F.R. § 3.344(a).

The Board has reviewed the aforementioned VA reports dated in 2005 and acknowledges that there is evidence indicating improvement, with two VA outpatient reports even indicating a GAF score as high as 73.  The VA examination report from June 2005, however, contains conflicting and confusing findings.  As to the question of whether the Veteran was a threat to himself, the examiner suggested that the Veteran was making suicidal threats but was not actively suicidal; it is not clear whether this would meet the threshold for "suicidal ideation" contemplated by a 70 percent evaluation.  The examiner also suggested that the Veteran was working in a comic book business but was "not able to hold a job" and that it was not clear whether this was more related to a personality disorder.  In summary, the findings from this examination report are too internally contradictory and/or speculative to serve as a predicate for a rating reduction for a disability in effect for more than five years.

Moreover, the subsequent VA treatment reports of record, received before the reduction was effectuated, seriously call into question the severity of the Veteran's disability.  At that time, during which he appeared to relapse into alcohol abuse, he was recommended to be further assessed for depression, and a GAF score of 43 - which reflects either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) - was noted in November 2005.  This evidence falls well short of showing the type of improvement required by 38 C.F.R. § 3.344(a).

Overall, the Board has reviewed the above evidence and finds it insufficiently conclusive of the type of sustained improvement that would warrant a reduction in the evaluation from 70 percent to 30 percent.  Insofar as the reduction of the 70 percent evaluation was not proper, the Board must reach the same conclusion as to the termination of the TDIU rating.  Consequently, restoration of both the 70 percent evaluation and the TDIU rating as of April 1, 2006, is warranted, and the appeal is granted in full.



ORDER

Restoration of a 70 percent evaluation for the Veteran's service-connected depressive disorder as of April 1, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Restoration of entitlement to TDIU as of April 1, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


